DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Applicant’s amendment, filed 09/28/2021, has been entered.
	Claims 1-67 and 70-74 have been canceled.
	Claims 99-100 have been added.
	Newly submitted claim 100 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Previously presented claims 68-69 and 75-98 are directed to a monoclonal antibody binding to PCSK9; whereas the newly submitted claim 100 is directed to a method of making the antibody.  The two inventions are related as product and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the antibody can be made by de novo protein synthesis.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 100 has been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

	Claims 68-69 and 75-99 are pending and currently under examination as they read on a monoclonal antibody binding to human PCSK9.

This Office Action will be in response to Applicant’s arguments / remarks, filed 09/28/2021.
	The Rejections of Record can be found in the previous Office Action, mailed 03/29/2021.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-69 and 75-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Applicant’s arguments have been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/29/2021.
Applicant argues that the written description requirement has been met by the disclosed reduced-to-practice antibodies (e.g., 31H4 and 21B12) that satisfy the “representative species” prong of the requirement and establishes sufficient structure-function correlation for one of ordinary skill in the art to recognize the inventors had possession of the claimed antibodies.  In response, the following is noted:
The claims are directed to a monoclonal antibody that binds PCSK9 wherein when bound to PCSK9 the monoclonal antibody binds within 30 angstroms of one or more of reference residues recited.  The breadth of the present claims encompasses a genus of PCSK9 binding monoclonal antibodies defined by the binding characteristics.  The present claims do NOT satisfy the written description requirement for the claimed genus for the following reasons:
The written description requirement for a claimed genus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.

Representative Species
With regard to representative number of species, the instant specification disclosed several species of the antibody, e.g., e.g., 31H4 and 21B12.  However, the disclosed species are not sufficient to represent the entire genus.
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).  
The size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52).  
Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Therefore, the disclosed species are not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.

Structure-function correlation
	While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function because antibody CDRs are necessary for binding and they are highly diverse in structure and their sequence does not correlate to binding in a predictable fashion.  
Given the highly diverse nature of antibodies, particularly in the CDRs, by claiming a genus of antibodies defined by their binding characteristics, one of skill in the art cannot envision the structure of an antibody by knowing its binding characteristics.  Therefore, the claims do not satisfy the written description requirement as the structure-function correlation of the claimed genus not sufficiently described.

Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art 
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained as it applies to the newly added claims.  The addition of Schroeder reference is necessitated by Applicant’s argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 68-69 and 75-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patents.

US Patents
Claims
8829165
1-29
8168762
1-22
8030457
1-27
8859741
1-24
8889834
1-20
8883983
1-30
8981064
1-29


Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to antibodies that bind PCSK9 that would be located within 30 angstroms to D238 of SEQ ID NO: 3 under the broadest reasonable interpretation.  Therefore, the claims would anticipate or render obvious of each other.
Applicant’s request to hold the ODP rejection in abeyance has been noted.  The rejection is hereby maintained.

Claims 68-69 and 75-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of copending Applications.  

Claims
12903084
4-17, 21-24, 29, 37-43
13174423
2-8, 12-22
13422887
60-65, 68-83
14487932
2-31
13494912
37-55, 59
13619555
2-20
13682698 
37-65
14459787
32-74
13469032
1-38, 71-85
13886180
118-170
13422904
37-51
14459844
32-106
14459768
2, 4-12, 32-44


Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to antibodies that bind PCSK9 that would be located within 30 angstroms to D238 of SEQ ID NO: 3 under the broadest reasonable interpretation.  Therefore, the copending claims listed above and the present claims would anticipate or render obvious of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s request to hold the provisional ODP rejection in abeyance has been noted.  The rejection is hereby maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        February 8, 2022